           Case 2:20-cv-02731-CFK Document 13 Filed 10/06/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SULIMAY'S HAIR DESIGN INC.                 :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
                                           :     NO. 20-2731
ERIE INSURANCE EXCHANGE

                                       ORDER


      AND NOW, this 6th day of October, 2020, in accordance with the Court’s

procedure for random reassignment of cases, it is ORDERED that this case is

REASSIGNED from the calendar of the Honorable Timothy J. Savage to the calendar of

the Honorable Chad F. Kenney as related to LaCampagna v. Erie Insurance 20-cv-2689.

                                                 FOR THE COURT:




                                                 /s/ Juan R. Sánchez
                                                 Juan R. Sánchez
                                                 Chief Judge


Attest: _______________________
        Kate Barkman
        Clerk of Court
